Citation Nr: 1636593	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-13 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating greater than 10 percent for right knee degenerative joint disease.

3.  Entitlement to an initial disability rating greater than 10 percent for posttraumatic headaches, from October 24, 2006; noncompensable from October 23, 2008; and 10 percent from October 20, 2010.  

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from June 1991 to November 1991 and from August 2005 to October 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a May 2009 rating decision, the RO granted service connection for posttraumatic headaches, with a 10 percent evaluation, effective October 24, 2006; and a noncompensable evaluation from October 23, 2008.  In an August 2009 rating decision, the RO continued a 10 percent disability rating for right knee degenerative joint disease and proposed decreasing the 10 percent disability rating for instability of the right knee to a noncompensable level.  In that same rating decision, the RO also denied service connection for sleep apnea.  In a November 2009 rating decision, the RO decreased the 10 percent disability rating for right knee instability, to a noncompensable level, effective February 1, 2010.  

In an October 2011 rating decision, the RO granted a 10 percent disability rating for headaches, effective October 20, 2010.  The Veteran has not expressed satisfaction with this grant and the increase did not date back to the receipt of his claim.  Accordingly, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) ( noting that unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

This matter them came before the Board in February 2015, when, inter alia, the Board denied a disability rating greater than 10 percent for right knee degenerative joint disease and found the reduction of the disability rating for right knee instability, from 10 percent to noncompensable, effective February 1, 2010, was proper.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  The Court subsequently granted a February 2016 Join Motion for Partial Remand (JMR) which had the effect of vacating that portion of the Board's decision which denied a higher disability rating for the right knee disability.  The appeal with respect to the reduction of the disability rating for right knee instability was dismissed and is no longer before the Board.  (The issues of entitlement to service connection for sleep apnea and a higher disability rating for service-connected headaches were remanded to the Agency of Original Jurisdiction (AOJ).

Sometime after the February 2015 Board Decision, the Veteran's claims file was partially converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  The Virtual VA contains VA medical records dated April 2014 to June 2015.  The remaining documents are irrelevant to the claims on appeal or are duplicative of what is in VBMS.  

The Board notes that the TDIU issue was not certified for appeal.  However, in September 2015, the Veteran filed claims for TDIU.  See VA Forms 21-526EZ, dated December 7, 2015 and April 7, 2016.  In Rice v. Shinseki, 22 Vet App. 447 (2009), the Court stated that TDIU is not a separate claim, but is part and parcel of any claim for increased or initial evaluation; however, notwithstanding this general statement, the Court recognized that a veteran could file a claim for TDIU without having a pending rating claim.  In this case TDIU has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), however the Board has taken jurisdiction of this issue as a part of the Veteran's appeal for increased disability rating for the service-connected right knee disability.  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal.

The record reflects that the Veteran has submitted a substantive appeal as to a number of other issues, namely increased rating issues including: psychiatric disability, cervical spine disability, thoracic spine disability, right lower arm disability, right elbow disability, right upper arm disability with residuals, left elbow disability, and scar of the right elbow.  The record shows that the RO has not yet certified those matters to the Board.  Consequently, the Board will not further address those matters at this time.

The issues of entitlement to service connection for sleep apnea; entitlement to an increased rating for headaches; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected right knee degenerative joint disease is manifested by painful motion, noncompensable levels of limited flexion, and the symptomatic removal of semilunar cartilage; the evidence does not show recurrent subluxation or lateral instability; or dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for right knee degenerative joint disease with painful motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003-5019 (2015).

2.  For the entire appeal period, the criteria for a separate 10 percent rating for symptomatic removal of semilunar cartilage of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5259 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his right knee claim.  Service treatment records and pertinent post-service records have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded several VA examinations in June 2009 April 2010, and July 2011, assessing and reassessing the severity of his service-connected right knee disability.  These examination reports adequately document the symptoms and functional effects of this service-connected right knee and provide the information necessary for the Board to evaluate it under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations, so there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board has also considered that the Veteran has not been afforded VA examination of his right knee degenerative joint disease since July 2011, but finds that the medical evidence of record in this case is not too old to adequately evaluate this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  The Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.

The Veteran has not asserted, and the evidence does not show, that his service-connected right knee disability has materially increased in severity since his July 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, given that the Veteran has not identified any outstanding treatment records since the 2011 VA examination and the fact that the history he provided at that time, and considered by the examiner, is consistent with that reflected in the record, the examination report (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) provides the information necessary to evaluate his service-connected right knee disability under the applicable rating criteria.  38 C.F.R. § 4.2 (2015); Abernathy v. Principi, 3 Vet.App. 461 (1992).  Consequently a new VA examination to rate the severity of his service-connected right knee disability is not warranted.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.


Law and Analysis

The Veteran is seeking a higher disability rating for his service-connected right knee disability.  

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's degenerative arthritis of the right knee is currently rated as 10 percent disabling under DCs 5003-5019.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic codes in this case indicate degenerative joint disease under DC 5003 as the service-connected disorder, and bursitis under DC 5019 as the residual disabling condition.

The Veteran is also in receipt of a noncompensable disability rating for right knee instability under DC 5257.  38 C.F.R. § 4.71a.  However, as noted in the Introduction, the issue of a separate evaluation for the right knee instability is not on appeal and is not considered herein.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

In the absence of limitation of motion, a 10 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5260 where flexion is limited to 45 degrees, a 10 percent rating is assigned. When flexion is limited to 30 degrees, a 20 percent rating is assigned; and when flexion is limited to 15 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg is rated 10 percent disabling at 10 degrees, 20 percent disabling at 15 degrees, 30 percent disabling at 20 degrees, 40 percent disabling at 30 degrees, and 50 percent disabling at 45 degrees.  Id. 

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned for disability of the same joint under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-04.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Evidence relevant to the severity of the Veteran's service-connected right knee disability includes, in addition to his assertions of increased symptomatology, VA clinical records, and VA examination reports.

In connection with the Veteran's April 2009 claim for increase is a February 27, 2009 VA medical record, which shows the Veteran complained of increased right knee pain in the medial aspect over the last two weeks; the knee popped at times without locking.  The physician found that the Veteran had an internal derangement of the right knee.  In mid-June 2009, the Veteran underwent an arthroscopic partial medial meniscectomy for a torn medial meniscus of the right knee.  See operative report from Hugh Chatham Memorial Hospital, dated June 12, 2009.  

After the surgery, in June 2009, the Veteran underwent a VA examination.  His primary complaints were pain and stiffness.  He also reported that he was unable to stand for more than a few minutes or walk more than a few yards.  Examination revealed edema, tenderness, crepitation, as well as clicks or snaps.  There was objective evidence of pain with motion, with flexion from 0 to 120 degrees and extension to 0 degrees, with no ankylosis.  There was no additional limitation with repetitive motion and no report by the Veteran of, or objective clinical findings of, instability or effusion.  The examiner referred to a previous MRI from April 2009 that showed an oblique tear posterior horn medial meniscus.  The diagnosis was right meniscal tear status post-surgery.  The examiner noted that while the Veteran was not employed, his knee did not affect his former employment.  Also, the knee did not affect activities of daily living, although the Veteran did avoid heavy lifting.

In August 2009, during a postoperative visit with his private physician, the Veteran had no evidence of swelling or valgus/varus instability and range of motion was within anticipated limits.  During a second postoperative visit in September 2009, the right knee had a healed incision, minimal swelling and effusion.  Range of motion was again within anticipated limits, with full extension and flexion to 110 degrees.  There was no valgus or varus instability.

During VA examination in April 2010, the Veteran reported pain of 5-6/10, worse with twisting, cold weather, increased activity and long term standing.  The examiner noted a normal gait and found no loss of bone or part of bone.  There was crepitus, pain on rest, and clicks or snaps.  The meniscus was surgically absent, but without locking, effusion, or dislocation.  Range of motion testing revealed flexion to 110 degrees and extension to 0.  There was pain following repetitive motion, but no additional limitations of range of motion.  X-rays showed mild degenerative changes of the medial compartment with joint narrowing and unremarkable remaining compartments.  Soft tissues were negative and there was no joint effusion.  The diagnosis was right knee degenerative joint disease, which moderately affected the Veteran's ability to perform chores, shopping, and exercise and severely affected sports and driving.

When examined by VA in July 2011, the Veteran reported instability or giving way going up or down steps, but denied having dislocation or subluxation.  Examination revealed mild to moderate popping with range of motion and moderate guarding.  Flexion was to 130 degrees and extension to 0 degrees; there was no ankylosis.  The diagnosis was right medial meniscus tear (treated surgically in the past), lateral meniscal degeneration, pes anserine bursitis, and mild degenerative joint disease.

Review of the remainder of the claims file shows that very few treatment records pertaining to the Veteran's right knee disability have been associated with the electronic Virtual VA folder since the July 2011 VA examination.  As a result there is no indication of a worsening in range of motion or functional impairment.

Based on the preceding evidence, the criteria for a rating greater than 10 percent for degenerative joint disease of the right knee have not been met.  In this case, the worst recorded range of motion was during the April 2010 VA examination (0 degrees extension to 110 degrees flexion).  Therefore, if strictly rated under range-of-motion diagnostic codes, the Veteran's right knee disability would be rated as noncompensable.  However, the presence of arthritis with painful limitation of motion supports a 10 percent rating under DCs 5003 and 5010.  See VAOPGCPREC 9-98.

There is also no credible evidence of pain on use or flare-ups that result in additional limitation of motion to the extent that the right knee would be more than 10 percent disabling under the limitation-of-motion codes.  The Veteran clearly exhibits some loss of flexion and has pain on motion.  However, the results from the VA examinations do not show limitation of flexion (to 30 degrees) or extension (to 10 degrees) sufficient to warrant a an increased 20 percent evaluation or a separate 10 percent or under DCs 5260 or 5261, respectively.  38 C.F.R. § 4.71a.  In fact, even with complaints of pain, the clinical record reflects an ability to flex his knee to at least 110 degrees, which still leaves the degree of limitation of motion far short of what is required for even a compensable rating for limitation of flexion (i.e., 45 degrees) or a compensable rating for limitation of extension (i.e., 10 degrees) under DCs 5260 and 5261.  Id.

Moreover, the Veteran has been able to take care of his activities of daily living and even with repetitive use there is no significant loss of motion.  Given that his complaints do not prevent him from achieving nearly full range of motion of the right knee they do not support a finding of additional functional loss for a higher rating.  In addition, his complaints of pain have been taken into consideration in the decision to assign the 10 percent evaluation.  See 38 C.F.R. § 4.71, DCs 5260 5261; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has also considered whether a higher rating for the right knee may be assigned under the remaining diagnostic codes for impairment of the knee.  Under DC 5259, a maximum 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage (i.e. meniscectomy).  38 C.F.R. § 4.71a.  In a precedential opinion, VA's Office of General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate disability rating for the status post meniscectomies must be considered.  See VAOPGCPREC 9-98, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The record shows that the Veteran underwent a partial removal of semilunar cartilage in June 2009.  His right knee has also remained symptomatic since that time in that he has experienced stiffness, swelling, crepitus, weakness, heat, redness, popping, clicks/snaps, fatigability, and guarding.  While some of these symptoms may overlap, they are not necessarily contemplated in the 10 percent rating currently assigned for arthritis under DCs 5003, 5010, and 5260.  As such, it is reasonable that these symptoms could be associated with DC 5259 for the meniscectomy rather than arthritis.  Affording the Veteran all reasonable doubt in his favor, the Board finds that the evidence warrants the separate 10 percent rating awarded herein under DC 5259.  38 C.F.R. § 4.71a.

In terms of increasing the separate rating under DC 5258, the Board notes that a 20 percent rating is warranted for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  § 4.71a.  While the Veteran is documented to have a meniscal tear, or damage to the semilunar cartilage, the evidence does not show that he has episodes of locking, his reported swelling is only intermittent, and any symptoms attributable to the meniscectomy are already considered and compensated in the assigned 10 percent rating under DC 5259 to correct any dislocation, thus, compensating him for these symptoms under two separate diagnostic codes would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2015).  In any case, he does not meet the criteria for a 20 percent rating under DC 5258.  38 C.F.R. § 4.71a.

The Board has also considered whether separate ratings may be assigned for evidence of both recurrent subluxation/lateral instability and X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Under DC 5257, a 10 percent rating is warranted for slight impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 20 percent requires moderate impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 30 percent requires severe impairment, including recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

As noted above, the Veteran is already in receipt of a separate disability rating under DC 5257 for his right knee instability that is not currently before the Board.  Although the Veteran's complaints of his right knee giving way going up or down steps arguably suggests some level of instability, both VA and private medical providers, repeatedly found no instability on physical examination.  Thus, the objective findings on examination of stable knee joints to be more probative than the Veteran's lay assertions of instability.  The Veteran is competent to describe the sensation of giving way, but not to provide a diagnosis of internal instability or subluxation, which can only be made with clinical testing performed by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, the evidence does not establish manifestations of right knee impairment to warrant a compensable disability rating under DC 5257.

The only other possibilities for a higher disability rating would be under DC 5256, for ankylosis; under DC 5262, for nonunion of the tibia and fibula; or under DC 5263 for genu recurvatum, none of which is present in this case.  38 C.F.R. § 4.71a.  The medical evidence does not show that any of these conditions has been demonstrated and shown to be a manifestation of the service-connected right knee disability and the Veteran does not claim that any of them are present. 

The Board has also considered whether the service-connected right knee claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right knee disabilities.  The applicable diagnostic codes and regulations effectively contemplate all disabling effects from the right knee disability as shown by the evidence of record discussed above, including whether or not there was pain, limitation of function, limitation of motion, instability, or other disabling effects.  Furthermore, the right knee disabilities have not resulted in frequent periods of hospitalization or in marked interference with employment.  In fact, there is no indication that the right knee resulted in any missed work and it has not caused any interference with the Veteran's ability to work.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).



ORDER

A disability rating greater than 10 percent for right knee degenerative joint disease is denied.

A separate 10 percent rating for removal of the semilunar cartilage of the right knee that is symptomatic is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

Review of the claims file indicates that the development requested in the Board's February 2015 remand has not been completely performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998), (the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand).  At that time the AOJ was instructed to obtain a medical opinion as to the etiology of the Veteran's diagnosed sleep apnea disorder.  With regard to the headaches the AOJ was to obtain a more contemporaneous examination that addressed the severity of his headache disability consistent with the criteria under both DC 8100 for migraines and DC 8045 for TBI residuals.  

The Veteran was then afforded a VA headaches examination in March 2016, where the examiner failed to address any of the criteria for rating TBI under DC 8045.  With respect to the sleep apnea issue, the claims file appears to have been returned to the Board for a decision without the requested development.  It does not appear that a VA examination was performed and there is no indication in the claims file that the Veteran explicitly declined to report for examination.  Therefore, both issues are again being remanded for the completion of the requested development.

Finally, as the Veteran's disability picture is unresolved, the claim for entitlement to TDIU is inextricably intertwined with the increased rating and service connection claims.  A positive decision on any of the above claims, particularly the appropriate ratings for his headache disorder, could have a significant impact upon his TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  The AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence from disability providers or a medical opinion, as is deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a 38 U.S.C.A. § 5103(a)-compliant notice letter pertaining to his TDIU claim.

2.  Provide the Veteran with a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and VA Forms 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim. 

3.  With respect to any VA source of treatment identified by the Veteran, contact any appropriate VA medical facility and obtain and associate with the electronic claims file all outstanding records of treatment to include all records dated after June 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records that are not already of record.  The Board is particularly interested in records from the North Carolina Baptist Hospital which performed his sleep study (per a June 30, 2009 A medical record).  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, obtain a VA examination to determine the etiology of the Veteran's sleep apnea.  The entire claims file must be reviewed by the examiner.  The examination report must include a discussion of his documented medical history and assertions.  A thorough explanation must be provided for all opinions.  

The examiner must address whether it is it at least as likely as not, a probability of 50 percent or more, that the Veteran currently has sleep apnea: a) that began during or was otherwise caused by military service, b) was caused by his service-connected TBI, or c) increased in severity beyond its natural progression due to his service-connected TBI.  If no aggravation is found, the physician should specifically indicate so and provide a rationale for that conclusion.  

6.  Schedule the Veteran for a VA examination for his headaches.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed. 

The examiner should address the severity of the Veteran's disability consistent with the criteria for evaluating residuals of TBI under DC 8045 and headaches under DC 8100. 

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

The examiner should specifically identify all symptoms and impairment associated with the Veteran's headaches, noting their frequency and severity; whether or not they are prostrating and/or incapacitating, the treatment they require, and their impact on occupational and everyday functioning.

To the extent possible, separate the manifestations between the Veteran's headaches and TBI for each diagnostic code.  

The examiner should also provide an explanation for all opinions in detail, citing to supporting factual data, as indicated.

7.  The AOJ should develop the TDIU claim as necessary, to include the procurement of VA examinations and/or opinions if warranted, in order to determine the impact, if any, of the Veteran's service-connected disabilities on his employability.

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


